BOOTH, Judge,
dissenting:
There is no issue of material fact here. The sole question is one of law, to wit: Are the wives liable to the immediate grantees on covenants in a deed to husbands’ property which the wives executed gratuitously at the request of the husbands’ attorney.
The wives had no title to the property, and there was no misrepresentation as to that fact. All parties knew the wives had no title, as evidenced by the wives not being party to either the contract for sale, the promissory note, the purchase money mortgage or to the collateral agreement. The last three instruments were executed the same day as the deed. There was no evidence of an independent contract of warranty between the wives and the grantees. The sole purpose alleged for the wives’ execution of the deed was relinquishment of dower.
Under these facts, the able trial judge correctly entered summary judgment in favor of the wives. As between the immediate parties to the transaction, and in the absence of misrepresentation, the wives’ gratuitous execution of a warranty deed to their husbands’ property does not create an independent obligation on the part of the wives, or render them liable oh covenants of warranty.
I would affirm the judgment below.